This appeal is from a judgment of conviction for the offense of violating the prohibition law of the State. The grand jury indicted this appellant and the trial was had upon said indictment before a jury.
It appears from the record that the defendant was unattended by counsel on the main trial in the court below, and being unversed in procedure, no exceptions were reserved to the rulings of the court. The action of the court on motion for a new trial is properly presented and is the only question before us on this appeal. Said motion was predicated upon the insufficiency of the evidence to sustain the verdict. We are not informed as to whether any testimony was offered on the motion. It appears, however, that upon the main trial there was some evidence tending to prove the material allegations of the indictment, and this made a jury question. Hence we cannot put the court *Page 538 
to error in refusing to grant the motion for a new trial. The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.